DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 17-20, drawn to a display device, in the reply filed on 1/20/2022 is acknowledged.
Claims withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/20/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 1, the limitation “a first common layer including at least one or more components of the thin-film transistor and the light-emitting element” is unclear as to if the first common layer includes one or more component from each of the thin-film transistor and the light-emitting element, or one or more component from the thin-film transistor and the light-emitting element together.
Regarding claim 1, the limitation “wherein the tip is disconnected from the light-emitting element,” is unclear as to what is required by the limitation. Specifically, the “tip” is understood to be a portion of the first common layer (claimed as “extended from the first common layer,” and disclosed as portion of 620, see Fig. 6A). The first common layer is further understood to be a “at least one or more components” of the light-emitting element. Accordingly, it is unclear how the tip can be a portion of this layer of the light-emitting element, but also be “disconnected from” the light-emitting element.
Regarding claim 2, the limitation “wherein the first common layer is disconnected at the tip,” is unclear as to what other element the first common layer is disconnected from.
Regarding claim 6, the limitation “wherein the tip is formed by the inorganic insulating layer,” is unclear as to how it is related to “a tip extended from the first common layer, wherein the tip protrudes towards the side surface of the hole,” as recited in claim 1. Specifically, the limitation of claim 1 appears to be reciting the feature shown in Fig. 6A, where the first common layer 620 extends to form a “tip.” It is therefore unclear how the tip is formed by the inorganic insulating layer, disclosed as layer 614.
Regarding claim 17, the limitation “a hole in a portion of the flexible substrate, wherein the hole has a side wall, and the hole spaces apart the flexible substrate, the first common layer, and the second common layer,” as to if the hole spaces apart the listed elements from each other or if it spaces apart the listed elements from another element. If the latter, it is unclear as to what other element the limitation refers. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sung et al. (US 2019/0081273; herein “Sung”)
Regarding claim 1, Sung discloses in Fig. 11 and related text (including similar features described in accordance with Figs. 1 and 8, see [0160] and [0104]) a display device, comprising:
a flexible substrate (511, 512, and 513; see also 411, 412, and 413, [0101]) including an active area (DA, see Fig. 1B and [0053]), and a non-active area (region outside of DA, see Fig. 1B) adjacent to the active area;
a thin-film transistor (430, see [0105]) on the active area;
a light-emitting element (440, see [0105]) coupled to the thin-film transistor on the active area;
an encapsulation layer (e.g. 551/552/553, see [0165]) on the thin-film transistor and the light-emitting element;
a hole (TH, see [0164]) in the active area, the hole having a side surface;
a first common layer (514 and 520, see [0165]; see also 514 and 420 in Fig. 8) including at least one or more components of the thin-film transistor and the light-emitting element;
a second common layer (540, see [0161]; see also 440 in Fig. 8) including at least at least one or more components of the light-emitting element, wherein the second common layer is on the first common layer; and
a tip (e.g. extending portion of 514/520 and/or extending portion of 512) extended from the first common layer, wherein the tip protrudes towards the side surface of the hole,
wherein the tip is disconnected from the light-emitting element (e.g. the portion between GR and TH are disconnected from the portion in DA, see Fig. 11).
Regarding claim 2, Sung further discloses wherein the first common layer (514 and 520) is disconnected at the tip (e.g. the portion between GR and TH are disconnected from the portion in DA, see Fig. 11).
Regarding claim 3, Sung further discloses wherein the flexible substrate (511, 512, and 513) is made of polyimide (plastic layers are polyimide, see [0065] and [0079]).
Regarding claim 4, Sung further discloses wherein the flexible substrate (511, 512, and 513) is formed by stacking a plurality of layers of polyimide (first and second plastic layers are polyimide, see [0065] and [0079]).
Regarding claim 5, Sung further discloses wherein the flexible substrate (511, 512, and 513) further comprises the plurality of layers of polyimide stacked on one another and an inorganic insulating layer disposed between the layers of the polyimide (first and second plastic layers are polyimide, see [0065] and [0079]; barrier layer is inorganic, see [0067]).
Regarding claim 6, Sung further discloses wherein the tip (e.g. extending portion of 512) is formed by the inorganic insulating layer (512).
Regarding claim 7, Sung further discloses the second common layer (540) is disposed adjacent to the hole and the second common layer partially covers the tip (see Fig. 11).
Regarding claim 8, Sung further discloses wherein the encapsulation layer (551/552/553) is disposed on the side surface of the hole (see Fig. 11).
Regarding claim 9, Sung further discloses wherein the encapsulation layer (551/552/553) is a combination of a plurality of layers, wherein the plurality of layers include at least one of an encapsulation layer, a particle cover layer, and a barrier film (see [0165]).
Regarding claim 17, Sung discloses in Fig. 11 and related text (including similar features described in accordance with Figs. 1 and 8, see [0160] and [0104]) a display device, comprising:

a first common layer (514 and 520, see [0165]; see also 514 and 420 in Fig. 8) on the flexible substrate, the first common layer including a thin-film transistor within the first common layer;
a hole (TH, see [0164]) in a portion of the flexible substrate, wherein the hole has a side wall, and the hole spaces apart the flexible substrate, the first common layer, and the second common layer;
a first tip (extending portion of 514/520) extended from the substrate protecting layer, wherein the first tip protrudes towards the side wall of the hole;
a second tip (extending portion of 512) extended from the first common layer, wherein the second tip protrudes towards the side wall of the hole; and
a second common layer (540, see [0161]; see also 440 in Fig. 8) on the first common layer, the second common layer including a light-emitting element within the second common layer,
wherein the second common layer partially covers the first tip and the second tip (see Fig. 11).
Regarding claim 18, Sung further discloses 
wherein the first tip has a top surface (e.g. top surface of 514), a side surface (e.g. side surface of 520), and a bottom surface (e.g. bottom surface of 514),
wherein the second common layer (540) covers only the top surface and the side surface of the first tip (see Fig. 11).
Regarding claim 19, Sung further discloses further comprising an encapsulation layer (e.g. 551/552/553, see [0165]) on the second common layer, wherein the encapsulation layer covers the bottom surface of the first tip (bottom surface of 514, see Fig. 11).
Regarding claim 20, Sung further discloses wherein the encapsulation layer (551/552/553) forms the side wall of the hole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeong et al. (US 2020/0073500) is cited for showing a display device having a through hole, a tip, and common layer(s) and encapsulation layer(s) covering the tip (see Fig. 4A at least).
Kim (US 2020/0106046) is cited for showing a display device having a hole, a tip, and common layer(s) and encapsulation layer(s) covering the tip (see Fig. 6 at least).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/1/2022